Exhibit 10.2

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is dated
this 30th day of September, 2011 between CORNERSTONE REALTY FUND, LLC, a
California limited liability company (“Seller”) and REXFORD INDUSTRIAL FUND V,
L.P., a Delaware limited partnership (“Purchaser”).

BACKGROUND

Purchaser and Seller are parties to a Purchase and Sale Agreement made as of
September 1, 2011 (the “Purchase and Sale Agreement”), for six (6) industrial
properties, described more fully in the Purchase and Sale Agreement. All
capitalized terms not otherwise defined herein shall have the meanings given to
those terms in the Purchase and Sale Agreement. Purchaser and Seller now desire
to amend the Purchase and Sale Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, the parties, intending to be legally bound, hereby agree as follows:

1. The Property Inspection Period is hereby extended to expire at 5:00 PM
Pacific Daylight time on October 4, 2011.

2. By execution of this Amendment, Purchaser and Seller certify that (i) except
as otherwise expressly set forth herein, the Purchase and Sale Agreement is
unmodified and in full force and effect, and (ii) neither Purchaser or Seller is
in default of any of the terms of the Purchase and Sale Agreement.

3. This Amendment may be signed in one or more counterparts, each of which shall
be an original and all of which, taken together, shall constitute one and the
same agreement. This Amendment may be executed by facsimile or PDF e-mail
signatures.

-SIGNATURES ON FOLLOWING PAGE-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

SELLER: CORNERSTONE REALTY FUND, LLC, a California limited liability company By:
  CORNERSTONE INDUSTRIAL PROPERTIES, LLC, a California limited liability
company, Its Managing Member   By:  

CORNERSTONE VENTURES, INC., a California corporation,

Its Managing Member

    By:  

LOGO [g251939ex10_2pg2a.jpg]

    Name:  

Sharon C. Kaiser

    Its:  

CFO

 

PURCHASER: REXFORD INDUSTRIAL FUND V, L.P., a Delaware limited partnership By:  
REXFORD FUND V MANAGER, LLC, a Delaware limited liability company, Its Manager  
By:   REXFORD SPONSOR LLC, a Delaware limited liability company, Its Manager    
By:  

LOGO [g251939ex10_2pg2b.jpg]

      Michael Frankel       Its: Manager